Name: Commission Regulation (EEC) No 1409/88 of 24 May 1988 introducing a countervailing charge on tomatoes originating in Poland
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 129/ 18 Official Journal of the European Communities 25. 5. 88 COMMISSION REGULATION (EEC) No 1409/88 of 24 May 1988 introducing a countervailing charge on tomatoes originating in Poland THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard, to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, Having regard to Council Regulation (EEC) No 1035/72 of 18 May 1972 on the common organization of the market in fruit and vegetables ('), as last amended by Regulation (EEC) No 11 17/88 (2), and in particular the first subparagraph of Article 27 (2) thereof, ration must be recorded on the representative markets or, in certain circumstances, on other markets ; whereas it is necessary to multiply the prices with the coefficient fixed in the second indent of Article 1 (2) of Regulation (EEC) No 723/88 ; Whereas, for tomatoes originating in Poland the entry price calculated in this way has remained at least 0,6 ECU below the reference price for two consecutive market days ; whereas a countervailing charge should therefore be introduced for these tomatoes ; Whereas, if the system is to operate normally, the entry price should be calculated on the following basis :  in the case of currencies which are maintained in rela ­ tion to each other at any given moment within a band of 2,25 %, a rate of exchange based on their central rate, multiplied by the corrective factor provided for in the last paragraph of Article 3 ( 1 ) of Council Regula ­ tion (EEC) No 1676/85 (*), as last amended by Regula ­ tion No 1636/87Q,  for other currencies, an exchange rate based on the arithmetic mean of the spot market rates of each of these currencies recorded over a given period in rela ­ tion to the Community currencies referred to in the previous indent, and the aforesaid coefficient ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Fruit and Vegetables, Whereas Article 25 ( 1 ) of Regulation (EEC) No 1035/72 provides that, if the entry price of a product imported from a third country remains at least 0,6 ECU below the reference price for two consecutive market days, a coun ­ tervailing charge must be introduced in respect of the exporting country concerned, save in exceptional circum ­ stances ; whereas this charge is equal to the difference between the reference price and the arithmetic mean of the last two entry prices available for that exporting country ; Whereas Commission Regulation (EEC) No 723/88 of 18 March 1988 fixing for the 1988 marketing year the reference prices for tomatoes (3) fixed the reference price for products of class I at 136,75 ECU per 100 kilograms net for the month of May 1988 ; HAS ADOPTED THIS REGULATION :Whereas the entry price for a given exporting country is equal to the lowest representative prices recorded for at least 30 % of the quantities from the exporting country concerned which are marketed on all representative markets for which prices are available less the duties and the charges indicated in Article 24 (3) of Regulation (EEC) No 1035/72 ; whereas the meaning of representative price is defined in Article 24 (2) of Regulation (EEC) No 1035/72 : Article 1 A countervailing charge of 42,13 ECU per 100 kilograms net is applied to tomatoes (CN code 0702 00) originating in Poland Article 2 This Regulation shall enter into force on 26 May 1988 . Is) OJ No L 164, 24. 6 . 1985, p. 1 . P) OJ No L 153, 13 . 6. 1987, p. 1 . Whereas, in accordance with Article 3 ( 1 ) of Regulation (EEC) No 211 8/74 (4), as last amended by Regulation (EEC) No 381 1/85 0, the prices - to be taken into conside ( 1 ) OJ No L 118, 20 . 5 . 1972, p. 1 . $ OJ No L 107, 28 . 4. 1988 , p. 1 . 0 OJ No L 74, 19 . 3 . 1988 , p . 51 . h) OJ No L 220, 10 . 8 . 1974, p. 20. 0 OJ No L 368, 31 . 12. 1985, p . 1 . No L 129/ 1925. 5. 88 Official Journal of the European Communities This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 24 May 1988 . For the Commission Frans ANDRIESSEN Vice-President